NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 19, 2012*
                                Decided November 20, 2012
                                Amended December 21, 2012

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12-1367

ANTONIO I. BRYANT,                                  Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 06 C 114
GENERAL PACKAGING PRODUCTS, INC.,
    Defendant-Appellee.                             Elaine E. Bucklo,
                                                    Judge.


                                AMENDED ORDER

       Antonio Bryant is before us a second time. He last appealed in 2007 after the district
court had denied his motion to vacate a settlement agreement reached with his employer,
General Packaging Products. We dismissed that appeal because Bryant had not made an


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-1367                                                                                   Page 2

intelligible argument, see FED. R. APP. P. 28(a)(9); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th
Cir. 2001), and granted General Packaging’s motion for attorney fees as an appellate sanction,
Bryant v. Gen. Packaging Prods., Inc., 322 F. App’x 451 (7th Cir. 2008).

        Three years after our decision, Bryant filed another motion asking the district court to
vacate the settlement, this time arguing that the magistrate judge who presided over the
settlement conference had made inappropriate comments that coerced him to accept the
defendant’s $20,000 offer. Bryant’s appeal from the court’s one-sentence denial of that motion,
like his previous appeal, is frivolous. The district court would have been able to give effect to
Bryant’s postjudgment motion only under Federal Rule of Civil Procedure 60(b). See Justice v.
Town of Cicero, Ill., 682 F.3d 662, 665 (7th Cir. 2012); Talano v. Northwestern Med. Faculty Found.,
Inc., 273 F.3d 757, 762 (7th Cir. 2001). But Bryant did not cite that rule or explain which
subsection entitled him to relief; that failure alone permitted the court to deny the motion. See
Nelson v. Napolitano, 657 F.3d 586, 590 (7th Cir. 2011). Moreover, even if Bryant had articulated
an argument under Rule 60(b), a postjudgment motion under even the “catchall” provision of
that rule cannot be granted unless it is filed within a reasonable time after the judgment. FED.
R. CIV. P. 60(c)(1); Arrieta v. Battaglia, 461 F.3d 861, 865 (7th Cir. 2006); Ingram v. Merrill Lynch,
Pierce, Fenner, & Smith, Inc., 371 F.3d 950, 952 (7th Cir. 2004). Bryant has not even attempted to
explain how his motion was filed in a reasonable time when it came more than four years after
the judgment and his previous motion attacking the settlement on a different ground.

                                                                                        AFFIRMED.